  19-60287-BPH Doc#: 44 Filed: 07/15/19 Entered: 07/15/19 15:47:08 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA


In re:

         CHRISTOPHER GREGG                                        Case No. 19-60287-7
         THOMAS,

                     Debtor.



                                            ORDER

         At Butte in said District this 15th day of July, 2019.

         In this Chapter 7 bankruptcy, Clifton Bo Cleveland Abbott, Clifton Cleveland Abbott, W.

Scott Abbott, and Jill Abbott (collectively “Abbott”) filed on July 15, 2019, an Unopposed

Motion for Extension of Time to Object to Discharge Pursuant to Fed.R.Bankr.P. 4004(b) and

4007(c) (“Motion”), requesting up to and including November 15, 2019, within which to file a

complaint against Debtor under 11 U.S.C. § 523. Upon review of the timely Motion,

         IT IS ORDERED the Abbotts’ Motion filed July 15, 2019, at ECF No. 43 is granted; and

the Abbotts shall have up to and including November 15, 2019, within which to file a complaint

against Debtor under 11 U.S.C. § 523.




                                                   1
